Citation Nr: 9914140	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-11 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a strained arch of 
the right foot.  

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for varicocele and 
epididymitis.

5.  Entitlement to an initial compensable evaluation for the 
residuals of herpes simplex virus infection.  

6.  Entitlement to an initial evaluation in excess of 
10 percent for pseudofolliculitis barbae, keloids under the 
chin, and alopecia areata of the scalp.  

7.  Entitlement to an initial evaluation in excess of 
10 percent for rhinitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1982 to 
October 1992.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1993 determination of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).

Initially, the Board notes that this case involves an appeal 
as to the initial ratings for the veteran's herpes simplex 
virus infection; pseudofolliculitis barbae, keloids under the 
chin, and alopecia areata of the scalp; and, rhinitis.  The 
issue of an initial evaluation differs from an increased 
rating claim where entitlement to compensation had previously 
been established.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (holding that in initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings).



FINDINGS OF FACT

1.  The claim for service connection for strained arch of the 
right foot is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The claim for service connection for a right knee 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

3.  The claim for service connection for a neck disorder is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.

4.  Entitlement to service connection for varicocele and 
epididymitis lacks legal merit as service connection has 
already been granted for spermatoceles.

5.  The probative medical evidence shows that the lesions due 
to the viral infection by the herpes simplex virus are slight 
and present on both a small and nonexposed area.

6.  The probative medical evidence shows that 
pseudofolliculitis barbae is moderately disfiguring and is 
present on an extensive exposed area, but is neither severely 
disfiguring nor productive of marked disfigurement.   

7.  The probative medical evidence does not show that 
alopecia areata of the scalp is manifested by greater than 
slight symptoms or that keloids under the chin are moderately 
disfiguring, tender and painful on objective demonstration, 
or poorly nourished with repeated ulceration.

8.  The probative medical evidence does not show that 
allergic rhinitis is manifested by polyps or by moderate 
crusting and ozena.  




CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for strained 
arch of the right foot is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The veteran's claim for service connection for right knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a).

3.  The veteran's claim for service connection for a neck 
disorder is not well grounded.  38 U.S.C.A. § 5107(a).

4.  The criteria for service connection for varicocele and 
epididymitis have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  

5.  The criteria for an initial compensable evaluation for 
the residuals of herpes simplex virus infection have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.20, 4.118, Diagnostic Code 7806 (1998).  

6.  The criteria for an initial evaluation in excess of 
10 percent for pseudofolliculitis barbae, keloids under the 
chin, and alopecia areata of the scalp have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7806 (1998).

7.  The criteria for an initial evaluation in excess of 
10 percent for rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6501 
(1996); 61 Fed. Reg. 46,720 (1996) (effective October 7, 
1996) (codified at 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6522 (1998)).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria: Service Connection

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App.78, 
81 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is "plausible" is 
required in order for the claim to be well grounded.  See 
Caluza, 7 Vet. App. at 504; Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

For the purposes of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim is generally presumed.  Arms v. West, 12 Vet. App. 188, 
193 (1999) (citing Robinette v. Brown, 8 Vet. App. 69, 75 
(1995)).

Where the claim is well grounded VA has a statutory duty to 
assist the veteran in his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The duty to assist under § 5107(a) includes the duty 
to obtain pertinent records.  See Block v. Brown, 7 Vet. App. 
343 (1994); Smith v. Brown, 7 Vet. App. 255 (1994); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).




Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran served during a period of war or peacetime 
service on or after January 1, 1947, and a presumptive 
disease such as arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

Further, for the showing of chronic disease in service, there 
are required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1998); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding 
that entitlement need not be established by a fair 
preponderance of the evidence).


Service connection for strain of the arch of the right foot

Factual background

The service medical records do not show any complaints, 
treatment or a diagnosis of a strained arch of the right 
foot.  

The veteran reported a strained arch, spasms, and tightness 
of the arch of the right foot in an April 1993 VA 
examination.  The examiner found that there were no 
significant residual problems, other than occasional minor 
aches and pain. X-rays of the right foot revealed minimal 
hallux valgus, small sesamoids beneath the distal ends of the 
second, third, fourth, and fifth metatarsals.

VA outpatient treatment records show that the veteran was 
seen in January 1994 at which time he was given a 
prescription for orthotics.  The record contains a private 
report showing that he ordered a pair of orthotics in 
January 1994.  

The veteran reported at his May 1994 personal hearing he was 
told that he had flat feet in response to his pain of the 
arch and that his big toe disorder could have caused the flat 
feet.  He reported that he worked on hard floors during 
service and wore boots which could have caused his arch 
problem.

An August 1994 VA outpatient treatment report shows that the 
veteran reported painful arches, bilaterally.  The assessment 
was bilateral plantar fasciitis.  An assessment in a separate 
August 1994 report shows that the orthotics were causing 
irritation to the medial band of the plantar fascia.  A 
follow-up examination shows that he had no complaints or pain 
with the orthotic adjustment.  

During an April 1995 personal hearing the veteran reported 
that he complained of his right foot problems during service 
to physicians, but never specifically sought treatment for 
his strain of the right arch.  He reported that he was 
diagnosed shortly following separation from service with a 
weakened right arch.

A July 1995 VA outpatient treatment report shows an 
assessment of tibial sesamoiditis.  The veteran complained of 
pain of the right big toe in an August 1995 VA treatment 
report.  The report shows that orthotics had not helped pain 
under the great toe, but had eliminated arch pain.  On 
physical examination, the examiner found pain on palpation of 
the first metatarsal head, right plantar metatarsal and right 
tibial sesamoid.  The diagnoses were metatarsalgia of the 
first metatarsal head, possible sesamoiditis of the right 
tibial sesamoids. 

Physical examination of the right foot on VA examination in 
April 1996 revealed pronation of the right foot and pain on 
palpation of the sesamoid area and at the right first 
metatarsophalangeal joint.  The diagnosis was painful tibial 
sesamoid, right, secondary to pronation (weak arch) of the 
right foot.

In an August 1996 VA examination, the examiner found that the 
veteran had pes planus somewhat more on the right than the 
left and moderate bilateral hallux valgus somewhat more on 
the right than the left.  The examiner also found some 
pronation of the right foot.  The examiner opined that there 
was no etiologic relationship between the stated right big 
toe injury during service and the later development of a 
strained arch.  He further noted that the veteran had 
bilateral pes planus and bilateral hallux valgus, somewhat 
more on the right than the left, and that these were 
basically preexisting conditions.

A December 1996 medical report of a private podiatrist shows 
that the veteran reported pain in the area of the arch and 
first metatarsal that started during service in 1991 or 1992.  
The veteran reported that he injured his first 
metatarsophalangeal joint of the right foot and had a job 
where he was on his feet six to eight hours at a time.  The 
examiner's diagnoses included hallux abducto-valgus bilateral 
pronation, degenerative joint disease, residual metaductus, 
and foot sprain.  The examiner noted that the veteran had a 
congenital abnormality of the metaductus, which would 
predispose a pes planus foot structure.  The examiner 
informed the veteran that repetitive trauma, extended periods 
of standing, and athletic activities certainly cause 
exacerbation of the deformity.  

A December 1996 medical report of a private podiatrist shows 
diagnoses of hallux valgus deformity, foot pain, and plantar 
fasciitis.  The veteran requested the examiner to give an 
opinion as to whether standing for long periods in combat-
type boots could have precipitated or caused his foot 
problems.  The examiner opined that such an activity, if 
extensive over long periods of time, could possibly be 
contributory to his health status.  He further explained that 
it would be somewhat impossible to be specific as to the 
etiology, but that the above should be considered at least 
one possibility.

In December 1996, the veteran submitted several excerpts from 
various sources regarding the nature of foot disorders 
including flat feet, plantar fasciitis, and hallux valgus.  

A September 1997 VA examination report shows diagnoses of 
moderate right tibial sesamoiditis, moderate plantar 
fasciitis greater on the right than the left, and mild 
bilateral bunion deformity.

Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

Following a review of the evidence of record, the Board finds 
that the veteran's claim for service connection for strain of 
the arch of the right foot is not well grounded.  With 
respect to the first element, the probative medical evidence 
shows that the veteran has a current right foot disability.  
For example, the August 1996 VA examination report shows 
pronation of the right foot and hallux valgus, and painful 
right tibial sesamoid secondary to the pronation.  The 
probative medical evidence also shows that the veteran has 
pes planus.  Thus, the record contains medical evidence of a 
current right foot disability.  

With respect to the inservice injury or disease element, the 
Board notes that the veteran reported at his April 1995 
personal hearing that his right foot pain began during 
service.  In addition, the December 1996 private medical 
report shows that the veteran reported that his right foot 
pain had its onset during service.  In this regard, the Board 
notes that the veteran is competent to relate symptoms of 
foot pain.  Layno v. Brown, 6 Vet. App. 465 (1994); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The Board finds that the record does not contain evidence of 
a nexus between the veteran's right foot pain reported to 
have had its onset during service and his current right foot 
diagnoses.  The Board notes that, generally speaking, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (holding that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The issue of whether the veteran's current 
right foot disability is linked to his claimed inservice 
right foot pain involves an issue of medical causation.

The Board finds that the two medical opinions of the private 
podiatrists are too general and speculative to provide a 
nexus between the veteran's current right foot disability and 
complaints of foot pain during service.  The first opinion 
links exacerbation of the foot deformity to repetitive 
trauma, extended periods of standing, and athletic 
activities.  This opinion is speculative because the examiner 
did not link the veteran's current right foot disorders to 
the veteran's history of extended periods of standing during 
service.  The report shows that the veteran was on his feet 
for extended periods of time in the course of the day in 
connection with his current employment.  The examiner does 
not link the veteran's right foot disorders to his history of 
extended periods of standing during service as a food service 
worker versus the veteran's extended periods of standing in 
his current employment as a postal carrier.  

Secondly, the examiner noted that the veteran had a 
congenital abnormality, which could predispose him to a pes 
planus foot structure.  The regulations provide that 
congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  In connection with this regulation, VA 
General Counsel has held that service connection may be 
granted for diseases, but not defects, of congenital, 
developmental or familial origin.  VAOPGCPREC 82-90 (O.G.C. 
Prec. 82-90).  Hence, the congenital abnormality noted by the 
examiner may not be service connected under VA regulations.  

The Board also finds that the opinion provided by the second 
private podiatrist in December 1996 is too speculative to 
provide a nexus between the veteran's current right foot 
disability and his complaints of inservice foot pain.  The 
veteran requested an opinion whether his combat boots could 
have caused or precipitated his foot problems.  The opinion 
shows that the examiner did not reply in the affirmative, but 
rather found that standing for long periods of time, if 
extensive, could possibly be contributory to his health 
status.  In this case, "could possibly be contributory to his 
health status" is too inconclusive to establish a nexus.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
podiatrist states in the next sentence that it would be 
somewhat impossible to be specific as to the etiology, but 
the long periods of standing should be considered as one 
possibility.  Here, "somewhat impossible" is too indefinite 
to render the veteran's claim well-grounded.  Id.

The Board notes that the veteran is currently service 
connected for hallux valgus of the right great toe due to an 
inservice injury.  The veteran contends that his fallen arch 
of the right foot is due to his great toe injury.  The 
regulations provide that disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected, and when thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).

The probative medical evidence does not show that the 
veteran's right arch disorder is proximately due to or the 
result of his service-connected right great toe disability.  
The only evidence expressing a relationship between the 
veteran's arch disorder and his service-connected great toe 
is against the claim.  The VA examiner in August 1996 opined 
that there is no etiologic relationship between the right big 
toe injury and the development of the strained arch.  The 
Board notes that this issue requires competent medical 
evidence; hence, the lay testimony of the veteran does not 
well ground his claim for a right arch strain on a theory of 
secondary service connection.  Caluza and Espiritu, supra.  

Service connection for a right knee disorder

Factual background

The service medical records show that the veteran was seen in 
July 1986 for several abrasions following a motor vehicle 
accident including abrasions of the right knee.  The service 
medical records do not show any other complaints of treatment 
for or a diagnosis of a right knee disorder during service.  

In an April 1993 VA examination, the examiner characterized 
the veteran's right knee pain when kneeling down as having no 
significant residual problems and further noted that the 
veteran had only occasional minor aches and pains.  X-ray 
films revealed minimal loss of the medial articular space and 
a small exostosis along the lateral side of the proximal 
tibia was noted anterior to the articulation with the fibula.  

The veteran reported at his May 1994 personal hearing before 
a hearing officer at the RO that he injured his right knee 
during service in a motor vehicle accident.  He reported 
current problems of sharp pain when he kneels down.

A January 1998 VA outpatient treatment report shows that the 
veteran was seen for complaints of right knee pain for three 
months.  The diagnosis was chondromalacia patella.  

Analysis

The Board finds that the veteran's claim for service 
connection for a right knee disorder is not well grounded 
because no competent nexus evidence has been submitted to 
support his claim.  The Board notes that the evidence of 
record shows that the veteran currently has a diagnosis of 
chondromalacia patella of the right knee as shown in a 
January 1998 VA outpatient treatment report.  Hence, the 
first element of a current disability has been established.  
Caluza, supra.

The record also contains evidence of an inservice injury.  
The service medical records show that the veteran sustained 
abrasions of the right knee in July 1986.  However, the 
probative evidence does not establish the third element for a 
well grounded claim, that is, the record does not show that 
the veteran's current diagnosis of chondromalacia patella is 
linked to his inservice abrasions.

The Board notes that the issue of whether a right knee 
abrasion is linked to a current diagnosis of chondromalacia 
patella involves an issue of medical causation for which 
competent medical evidence is required.  See Grottveit and 
Espiritu, supra.  The record does not contain any such nexus 
evidence.  

In this regard, the veteran reported in a July 1998 statement 
that the VA orthopedic physician informed him that his 
inservice injury, where he hit his right knee, caused his 
current knee disorder.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that statements of a physician filtered 
through a lay person's sensibilities is too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1996).  Moreover, the 
January 1998 VA outpatient report from the orthopedic clinic 
contains no indication that the veteran's inservice knee 
injury is linked to the current diagnosis.  In the absence of 
medical nexus evidence, the Board must deny the veteran's 
right knee claim as not well grounded.  

Service connection for a neck disorder

Factual background

The service medical records show that the veteran was treated 
for abrasions to the head and neck following the July 1986 
motor vehicle accident.  The July 1986 report shows that 
examination of the cervical spine was nontender and x-rays 
were negative.  A September 1986 report shows the veteran had 
a piece of glass excised under local anesthetic.

The VA examiner in April 1993 found that range of motion of 
the cervical spine was within normal limits.  The examiner 
noted no significant discomfort was found objectively.  The 
examiner's impression was cervical muscle pain.  He 
characterized the disorder as no significant residual problem 
and occasional minor aches and pains.  X-rays of the cervical 
spine were essentially within normal limits.   

VA outpatient treatment records show the veteran was seen for 
complaints of neck pain between May 1993 and October 1993.  
He reported that he had neck pain since he initially injured 
his neck five to six years before in the May 1993 report.  
The examiner found decreased range of motion in all 
directions and diagnosed probable degenerative disc disease.  
The June 1993 report shows an assessment of muscle movement 
spasm.  The October 1993 report shows an assessment of 
chronic neck pain.  

In a March 1994 VA outpatient orthopedic report, the examiner 
noted no neck pain for two years following the motor vehicle 
accident and current pain on any motion or activity.  
Physical examination of the neck was normal and the examiner 
diagnosed cervical spondylosis of unknown etiology.  The x-
ray report shows no change from previous evaluations and was 
noted by the radiologist to be essentially within normal 
limits.





The veteran reported that he currently has pain when he moves 
his neck at his May 1994 personal hearing.  He reported that 
he hurt his neck during the motor vehicle accident at which 
time he hit his head on the windshield.

Analysis

Initially the Board notes that the veteran is currently 
service connected for the residuals of excision of a piece of 
glass of the neck as a result of the July 1986 inservice 
injury.  The Board will address the issue of service 
connection for a neck disorder separate from the neck 
disability resulting from the excision of the piece of glass.  

In the case at hand, the Board finds that the veteran's claim 
for service connection for a neck disorder is not well 
grounded.  Although the record contains medical evidence of a 
neck injury as a result of the July 1986 motor vehicle 
accident, the evidence of record regarding the veteran's neck 
disorder does not establish the third requirement, that is, 
medical evidence of a nexus between the inservice injury or 
disease and a current disability.  Caluza, supra.  

The Board notes that the record does not contain medical 
nexus evidence linking the veteran's inservice neck injury 
and the current diagnoses of probable degenerative joint 
disease, muscle motion spasm, soft tissue joint injury, and 
cervical spondylosis.  The Board notes, however, that 
evidence of a nexus between an inservice injury and a current 
disability may be provided by continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  The Board finds that the last sentence 
of 38 C.F.R. § 3.303(b) is applicable to the facts in the 
instant case.  That sentence states "[w]hen the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  Id.

Here, the veteran reported that he injured his neck during 
service due to the July 1986 motor vehicle accident.  The 
service medical records contain no complaints of, or 
treatment for a neck disorder other than abrasions following 
the accident, thus, chronicity during service of the neck 
disorder is not adequately supported in the record and 
continuity of symptomatology following discharge is required 
to support the claim of service connection for a neck 
disorder.  See Savage, 10 Vet. App. at 498.

Competent evidence must relate the present condition to the 
continuity of symptomatology.  Savage, supra.  Under these 
circumstances, the Board finds that the claim is not well 
grounded because the question of whether there is a 
relationship between the current diagnoses and the continuity 
of symptomatology demonstrated involves a medical question 
which the veteran, as a lay person, is not competent to 
offer.  See Grottveit and Espiritu, supra.  The probative 
medical evidence contains diagnoses of probable degenerative 
joint disease, muscle motion spasm, soft tissue joint injury, 
and cervical spondylosis.  

Here, continuity of symptomatology cannot be used to well 
ground the claim without competent medical evidence that 
links the asserted neck pain symptomatology to the current 
diagnoses.  The record does not contain such medical 
evidence.  For these reasons and bases, the Board finds that 
the absence of competent medical evidence establishing a 
nexus between the veteran's current neck disorder and his 
inservice injury or the neck pain of which he has complained 
since service renders not well grounded his claim for service 
connection for the residuals of the inservice neck injury.  

Service connection for varicocele and epididymitis

Factual background

The veteran was seen on approximately nine occasions during 
service between January 1985 and March 1992 for cysts of the 
right testicle.  The January 1985 report shows an assessment 
of right spermatocele.  


In August 1986, the examiner found a cystic mass along the 
right cord and diagnosed varicocele.  The same examiner in 
September 1987 found a cystic mass of the right distal cord 
and diagnosed spermatocele.  A September 1988 report shows an 
assessment of questionable epididymal cyst of the right 
supratesticular area.  A March 1992 urology consultation 
report shows symptoms of a palpable mass of the right testis.  
The examiner found a 1.5 centimeter granuloma at the right 
epididymal head and diagnosed granuloma of the right 
epididymis.  

At his May 1994 personal hearing, the veteran reported that 
he was treated during service for varicocele, spermatocele, 
and epididymitis during service, which he indicated were 
given different names.  He reported that the masses always 
bother him and are tender when he bumps the scrotum and also 
cause discomfort during sexual intercourse.

A September 1994 VA outpatient report shows the veteran 
reported scrotal tenderness.  The examiner's assessment shows 
testicular mass and questionable cyst and questionable 
varicocele.  A September 1994 ultrasound report of the right 
testicle shows that there was no evidence of a hydrocele or 
varicocele.  The procedure revealed three cysts all located 
at the superior aspect of the epididymis.  A February 1995 
report shows an assessment of epididymal cysts based upon the 
results of the ultrasound findings.  

An April 1996 scrotal ultrasound revealed three cystic fluid-
filled appearing echo-densities of variegated size superior 
to the visualized right testicular silhouette, consistent 
with spermatoceles.  The April 1996 VA examination report 
shows that on physical examination, there were three smooth 
cystic lesions having characteristics of a spermatocele 
located in the head of the epididymis from the size of a pea 
to the size of a small marble.  The examiner's diagnosis was 
multiple spermatoceles.  


Analysis

The Board notes that the veteran requested service connection 
in his January 1993 original claim for 
"spermatocele/varicocele/epididymitis."  In an October 1996 
rating decision, the RO granted service connection for 
spermatoceles.  Thus, the issue currently before the Board is 
whether service connection is warranted for varicocele and 
epididymitis.

A varicocele is a "condition manifested by abnormal dilation 
of the veins of the spermatic cord, [which results] in 
impaired drainage of blood into the spermatic cord veins when 
the patient assumes the upright position."  Nici v. Brown, 9 
Vet. App. 494, 495 (1996) (citing Stedman's Medical 
Dictionary 1907 (26th ed. 1995)).  Spermatocele is defined as 
a "[c]yst of the epididymis containing spermatozoa."  
Stedman's Medical Dictionary 1644 (26th ed. 1995).  
Epididymitis is defined as "an inflammation of the 
epididymis," which is "the elongated cordlike structure along 
the posterior border of the testis."  Wright v. Gober, 10 
Vet. App. 343, 345 (1997) (citing Dorland's Illustrated 
Medical Dictionary 566 (28th ed. 1988)).

The Board finds that the following language in the VA 
regulations are instructive in the current appeal; 
"[d]ifferent examiners, at different times, will not describe 
the same disability in the same language."  In the case at 
hand the Board finds that service connection is not warranted 
for either varicocele and epididymitis on the basis that the 
symptomatology for which the veteran sought service 
connection has been service connected under the diagnosis of 
spermatoceles.  Hence, to service connect varicocele and 
epididymitis would constitute service connection for the same 
disability under various diagnoses.  In the context of rating 
service-connected disabilities, the regulations provide that 
the evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1998).  

The probative medical evidence, inservice and postservice, 
shows that the veteran is currently service connected for the 
symptomatology for which he sought treatment during service, 
notwithstanding the different diagnoses provided by the 
examiners.  

As noted above, the examiners during the veteran's service 
consistently found a testicular mass on the superior aspect 
of the right testicle, notwithstanding the different 
diagnoses including spermatocele, varicocele, epididymal 
cyst, and granuloma.  

The postservice medical evidence shows that on ultrasound in 
September 1994, the examiner diagnosed three masses as 
epididymal cysts.  On the subsequent April 1996 ultrasound 
report, the examiner found three smooth cystic lesions and 
diagnosed spermatoceles.  Each ultrasound report shows that 
the location of the cysts was in the same area, that is, the 
superior aspect of the epidymidis.  Accordingly, the 
probative medical evidence consistently shows that the 
veteran was seen for a testicular mass on the superior aspect 
of the right testicle, currently diagnosed on the basis of 
scrotal ultrasound as three spermatoceles.  

Following a review of the probative medical evidence of 
record and the veteran's contentions, the Board finds that 
the veteran has been granted service connection for the 
inservice symptomatology for which he sought service 
connection.  Accordingly, the Board finds that service 
connection for varicocele and epididymitis is not warranted 
as service connection already has been granted for 
spermatoceles.  Cf. Ashford v. Brown, 10 Vet. App. 120, 123 
(1997) (finding that the veteran's lung disability, by any 
name, remained the same and was inextricably intertwined with 
his previous claim for service connection for a lung disorder 
and thus was subject to the reopening requirements of 
38 U.S.C. § 5108).  

In light of the fact that the veteran is already service 
connected for spermatoceles, the Board finds that the claims 
for varicocele and epididymitis lack legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Other matters

Although the Board considered and denied the veteran's claims 
for a neck disorder and a right knee disorder on grounds 
different from that of the RO, which denied the claims on the 
merits, the veteran has not been prejudiced by the decision.  



This is because in assuming that the claims were well 
grounded, the RO accorded the appellant greater consideration 
than his claims in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
implausibility of the appellant's claims and the failure to 
meet his initial burden in the adjudication process, the 
Board concludes that he has not been prejudiced by the 
decision to deny his appeal for service connection for a neck 
disorder and a right knee disorder.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim 
in the April and August 1998 supplemental statements of the 
case.  The veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The veteran's service representative contended in the 
April 1999 informal hearing presentation that VA has expanded 
its duty to assist and the obligation of VA to fully develop 
a claim before making a decision on claims that are not well 
grounded citing provisions of the VA Adjudication Procedure 
Manual M21-1.  M21-1, Part IV, paras. 1.01(b), 2.10(f).  The 
representative asserts that if the record lacks evidence of 
any of the three elements of the Caluza test, then it is very 
likely due to a procedural defect in the manner that the RO 
handled the case.  The representative does not identify any 
such procedural defects.  

Following a review of the record, the Board finds that the RO 
was not under a duty to assist the appellant in developing 
facts pertinent to his claims for service connection prior to 
the submission of a well grounded claim.  



In this regard the United States Court of Appeals for the 
Federal Circuit (hereinafter, "Court of Appeals") recently 
held that under 38 U.S.C. A. § 5107(a), VA has a duty to 
assist only those claimants who have established well 
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  The Court of Appeals further stated with respect 
to the doctrine of benefit of the doubt contained in 
38 U.S.C. A. § 5107(b):

Moreover, the last sentence of § 5107(b) 
makes it clear that a claimant's 
§ 5107(a) burden to submit evidence 
sufficient to establish a "well grounded" 
claim is the claimant's alone. ... [T]he 
statute indicates that giving the benefit 
of the doubt to a claimant does not 
relieve the claimant of carrying the 
burden of establishing a well grounded 
claim.  

Id. at 1469.

The Board is bound by the precedent decision of the Court of 
Appeals in Epps.  In Tobler v. Derwinski, 2 Vet. App. 8, 14 
(1991), the Court held that a decision in that Court, unless 
or until overturned in an en banc decision, or by the Court 
of Appeals; and, any rulings, interpretations, or conclusions 
of law contained in such a decision are authoritative and 
binding as of the date the decision is issued and are to be 
considered and, when applicable, are to be followed by VA 
agencies of original jurisdiction, the Board of Veterans' 
Appeals, and the Secretary in adjudicating and resolving 
claims.

The regulations provide that in consideration of appeals, the 
Board is bound by applicable statutes, VA regulations, and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  The Board is not bound by Department 
manuals, circulars, or similar administrative issues.  
38 C.F.R. § 19.5 (1998).  




The Board notes that the Manual M21-1 is issued by the VA 
Chief Benefits Director and according to the regulation it 
does not appear that the Board would be bound by such an 
administrative issue.  But see Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997) (holding that certain Manual M21-1 
provisions are substantive rules which are equivalent of VA 
regulations).  

The statutory guidance on this issue states that the Board 
shall be bound in its decisions by the regulations of the 
department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the department.  
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1998).  The General 
Counsel of VA has held that the provisions of Manual M21-1, 
Part I, paragraph 50.45 did not constitute "instructions of 
the Secretary."  VAOPGCPREC 07-92 (O.G.C. Prec. 07-92).

Moreover, the Board is not bound by an administrative 
issuance that is in conflict with binding judicial decisions.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
regulation promulgated regarding VA's duty to provide 
assistance in developing claims tracks the language of the 
statute.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1998).  
The Court of Appeals clearly held in Epps that the claimant 
must submit a well grounded claim before the duty to assist 
attaches to the claim.  


Criteria: Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Entitlement to a compensable initial 
evaluation for the residuals of herpes 
simplex virus infection

Factual background

The veteran reported in the April 1993 VA examination that 
his symptoms due to his herpes infection flare up once in 
every two to three months.  The examiner found no herpetic 
lesions at the time of examination.  The examiner diagnosed 
recurrent herpes infection, in remission at the time of 
examination.  

A VA outpatient treatment report dated in January 1994 shows 
that the veteran sought medication for herpes.  He reported 
four episodes of herpes per year.  


The diagnosis was herpes genitalis and hydrocortisone cream 
was prescribed for the lesions.  In February 1994, the 
veteran was seen for complaints of genital warts.  The 
examiner found a pinpoint condyloma at the right lateral 
midshaft and diagnosed condyloma acuminatum.  

The veteran reported at his May 1994 personal hearing that 
outbreaks of his lesions last approximately one and one half 
weeks and cause a burning, itching sensation. 

VA outpatient treatment records dated in September and 
November 1994, and February 1995 show that the veteran was 
seen for symptoms of scrotal tenderness and painful penile 
scar. 

A June 1995 VA urology examination of the penis revealed no 
evidence of acute or chronic infection.

VA examination of the veteran in April 1996 revealed no 
evidence of condyloma.  The examiner diagnosed history of 
condyloma.  


Criteria

In the absence of a specific diagnostic code for herpes, 
disability ratings for residuals of herpes must be evaluated 
on the basis of analogy.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20. 

In the instant case, herpes simplex virus infection is 
evaluated pursuant to the schedular criteria for the skin.  
The applicable provisions provide a 10 percent evaluation for 
superficial, poorly nourished scars, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 
10 percent evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Other scars are 
rated on limitation on function of part affected.  38 C.F.R. 
§ 4.118; Diagnostic Code 7805.

The schedular criteria for eczema provide a noncompensable 
evaluation when there is slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 
compensable evaluation of 10 percent is warranted for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area; and a 30 percent 
evaluation is warranted for exudation or constant itching, 
extensive lesions or marked disfigurement.  Id.

Analysis

The Board finds that the veteran has presented a well-
grounded claim for an initial compensable rating for his 
service-connected herpes within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is also satisfied that all relevant facts have been 
properly developed.  The record contains a VA general medical 
examination performed in June 1995 and VA urology 
examinations in June 1995 and April 1996.  The record also 
contains VA outpatient treatment records reflecting treatment 
for the genitourinary system.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The Board finds that a compensable evaluation is not 
warranted for the residuals of the veteran's herpes simplex 
viral infection.  First, the probative medical evidence does 
not show that the herpetic lesions consist of superficial 
poorly nourished scars or are ulcerated.  The medical 
evidence also does not show that the lesions are tender and 
painful on objective demonstration.  Second, the herpetic 
lesions are not manifested by exfoliation, exudation or 
itching, on an exposed surface or extensive area; nor are the 
lesions manifested by exudation or constant itching, 
extensive lesions or marked disfigurement to warrant a 
compensable evaluation pursuant to the criteria for eczema.

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  In the instant case, the veteran's disease is 
manifested by approximately four episodes per year consisting 
of lesions on the veteran's penis.  The veteran described the 
outbreaks of the lesions as causing an itching and burning 
sensation.  The Board finds that the veteran's symptomatology 
is more closely approximates the nature of the impairment 
contemplated in the schedular criteria for eczema.

The Court has found that in a case involving herpes, a 
medical examination must be performed when the infection is 
in its active stage.  Bowers v. Derwinski, 2 Vet. App. 675, 
676 (1992).  The Board finds that the VA outpatient treatment 
reports dated in January and February 1994 show examination 
of the veteran's disease at its active stage.  The 
January 1994 report shows an assessment of herpes genitalis 
and that he was prescribed hydrocortisone.  The examiner in 
the February report described the lesion as a pinpoint 
condyloma on the midshaft of the veteran's penis.  These 
reports establish that the veteran's disease is present on a 
small nonexposed area.  The reports do not show that the 
veteran's disease involves an exposed or extensive area.  The 
Board finds that the veteran's symptomatology approximates 
the criteria for slight eczema on a nonexposed area.  

As noted above, the veteran was examined on several occasions 
at which time lesions were not observed.  For example, 
lesions were not found on VA examinations performed in 
April 1993, June 1995, and April 1996.  

These examinations are probative of the frequency of the 
lesions, which are not shown to be manifested by constant 
exudation or itching for an evaluation of 30 percent.  

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
Accordingly, the Board finds that the criteria have not been 
met for an initial compensable schedular evaluation for the 
residuals of herpes simplex virus infection.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.118, Diagnostic Code 7806.

As the Board noted earlier, this case involves an appeal as 
to the initial rating of the veteran's residuals of herpes 
simplex virus infection, rather than an increased rating 
claim where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  As the Board 
has denied entitlement to an initial compensable evaluation 
for the appellant's residuals of herpes simplex virus 
infection, assignment of staged ratings is not for 
consideration.

Entitlement to an initial evaluation in 
excess of 10 percent for 
pseudofolliculitis barbae, keloids under 
the chin, and alopecia areata of the 
scalp

Factual background

In an April 1993 VA examination, the veteran reported that he 
did not shave his beard off and the examiner noted that there 
were no acute lesions due to pseudofolliculitis barbae.  The 
veteran also reported that he had laceration scars under his 
chin due to the inservice motor vehicle accident.  

The examiner noted that keloid formation due to the 
lacerations were not observable through the veteran's thick 
beard.  The veteran also reported that he had a 1 centimeter 
area of alopecia over the left temple.  The examiner noted 
that the area was very minor and was not very significant, 
nor disfiguring.  

A February 1994 VA outpatient report shows an assessment of a 
patch of alopecia and a March 1994 VA report shows that the 
alopecia areata was found to be stable.  

The veteran reported at his May 1994 personal hearing before 
the hearing officer that his pseudofolliculitis barbae causes 
problems when he has to shave.  He reported that he must 
shave when he has an assignment as a part-time model and that 
four out of five times, shaving causes bumps.  He reported 
that his beard does not completely cover the keloids under 
his chin.  The veteran described his alopecia areata as a 
little spot of loss of hair on the left side of his face.  

On VA examination in May 1996, the examiner noted a small 
area of alopecia in the left upper sideburn measuring 
approximately 7 by 13 millimeters in greatest dimension.  The 
examiner found no inflammation, erythema, or scaling.  

Criteria

The Board notes that pseudofolliculitis is an unlisted 
condition in the schedule of ratings.  38 C.F.R. § 4.20.  
Pseudofolliculitis is evaluated by analogy to the schedule of 
ratings for the skin.  Disfiguring scars of the head face or 
neck warrant an evaluation of 10 percent when such scars are 
moderately disfiguring in degree.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Disfiguring scars of the head, face or 
neck that are severe in degree especially if manifested by a 
marked and unsightly deformity of eyelids, lips, or auricles 
warrant a 30 percent evaluation.  Id.  

In addition, a 10 percent evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

The applicable provisions also provide a 10 percent 
evaluation for superficial, poorly nourished scars, with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  Other scars are rated on the basis of loss of function 
of the part affected.  38 C.F.R. § 4.118; Diagnostic Code 
7805.

The schedular criteria for eczema provide compensable 
evaluation of 10 percent when manifested by exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area; and a 30 percent evaluation is warranted for 
exudation or constant itching, extensive lesions or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Analysis

The Board finds that the veteran has presented a well-
grounded claim for an initial rating in excess of 10 percent 
for his skin disabilities within the meaning of 38 U.S.C.A. § 
5107(a); Shipwash, 8 Vet. App. 218 at 224.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  The record contains a general VA examination 
performed in April 1993, a May 1996 dermatological 
examination, and VA outpatient treatment records.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

Initially, the Board notes that the veteran is currently in 
receipt of a 10 percent evaluation for three separate 
disabilities affecting the same bodily system.  The veteran 
sustained lacerations of the chin due to the July 1986 motor 
vehicle accident during service.  The probative medical 
evidence also shows that he has two separate skin disorders, 
alopecia areata and pseudofolliculitis, in the facial area.  

Notwithstanding the three separate diagnoses, the Board finds 
that an initial evaluation greater than 10 percent for 
pseudofolliculitis barbae, keloids under the chin, and 
alopecia areata of the scalp is not warranted.  The probative 
medical evidence does not show that the keloids under the 
chin and alopecia areata warrant compensable evaluations.  

The VA examiner in April 1993 characterized the alopecia as 
very minor and the May 1995 examination report shows that the 
alopecia was localized to a small area.  The examiner found 
that there was no inflammation, erythema, or scaling.  Thus, 
the probative medical evidence does not show that the 
alopecia is manifested by greater than slight symptoms.  

The probative evidence also does not show that the keloids 
under the chin are moderately disfiguring, tender and painful 
on objective demonstration, or poorly nourished with repeated 
ulceration to warrant a compensable evaluation.  The 
April 1993 VA examination report shows that the examiner 
described the keloids as minor and found that the veteran's 
beard successfully covered the keloids.  

The probative evidence shows that pseudofolliculitis barbae 
is manifested by a beard, which when shaved, results in 
lesions on an extensive portion of the face.  The Board finds 
that the veteran's manifestations meet the schedular criteria 
for a 10 percent evaluation under the criteria for 
disfiguring scars of the face as well as the criteria for 
eczema.  The veteran also gave testimony at his personal 
hearing with respect to the impact of the disorder on his 
part-time employment.  

The evidence does not show that pseudofolliculitis barbae is 
severe such that it is productive of marked or unsightly 
deformity of the eyelids, lips, or auricles.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  The evidence also does not 
show that the pseudofolliculitis barbae is manifested by 
constant itching or exudation, extensive lesions, or marked 
disfigurement to warrant an evaluation of 30 percent under 
the schedular criteria for eczema.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  In this regard, the VA examiner noted 
in April 1993 that no acute lesions of pseudofolliculitis 
were found on examination.

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert, 1 Vet. App. at 56.  


Accordingly, the Board finds that the criteria have not been 
met for an initial, schedular evaluation greater than 
10 percent for pseudofolliculitis barbae, keloids under the 
chin, and alopecia areata of the scalp.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806.

As the Board noted earlier, this case involves an appeal as 
to the initial rating of the veteran's skin disabilities, 
rather than an increased rating claim where entitlement to 
compensation had been previously established.  Fenderson.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found (staged 
ratings).  In view of the Board's denial of entitlement to an 
increased evaluation for the appellant's skin disabilities, a 
staged rating is not warranted.

Entitlement to an initial evaluation for rhinitis greater 
than 10 percent

Factual Background

The April 1993 VA examination report shows an assessment of 
minor sinusitis and rhinitis, well-controlled with use of 
medication.  X-rays of the frontal, ethmoid, maxillary and 
sphenoid sinuses were essentially clear and the examiner 
found that the study was essentially normal.  

A March 1995 VA outpatient treatment report shows that the 
veteran sought treatment for rhinitis.  Physical examination 
revealed a blockage of the right side of the nose by swollen 
turbinates.  The assessment was allergic rhinitis.  

The veteran reported in an April 1996 VA examination that he 
had symptoms of chronic sneezing, watery rhinorrhea, 
pruritus, and lacrimation of both eyes.  Physical examination 
of the external nose and nasal vestibule was normal.  
Examination of the septum revealed a mild spur along the left 
floor of the nose.  





The examiner noted that the inferior turbinates, inferior 
olfactory area, and superior turbinates were essentially 
normal.  The examiner found no evidence of nasal polyps or 
purulent discharge.  An allergy screen showed mild reaction 
to eleven antigens and very mild reaction to another thirteen 
antigens.  The diagnosis was allergic rhinitis.  

A May 1996 computed axial tomography (CAT) scan of the 
sinuses found marked hypertrophy at the mucosa around the 
inferior middle nasal turbinates on the right and to a 
significantly lesser extent on the left.  The examiner also 
noted some mucosal thickening in the ethmoid air cells and 
minimal blockage of the ostia around the middle nasal 
turbinate, the ostiomeatal complex on the bone window on the 
right side, but not the left.  

Criteria

The Board notes that the schedule of ratings for diseases of 
the respiratory system was amended in September 1996 during 
the pendency of the veteran's appeal.  61 Fed. Reg. 46,720 
(1996) (effective October 7, 1996) (codified at 38 C.F.R. 
§ 4.97).  Where a regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the "version most 
favorable to appellant" applies.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

The criteria in effect prior to October 7, 1996, for chronic 
atrophic rhinitis provided a 10 percent evaluation for the 
disorder when manifested by definite atrophy of intranasal 
structure and moderate secretion.  38 C.F.R. § 4.96, 
Diagnostic Code 6501 (1996).  The next higher evaluation of 
30 percent required moderate crusting and ozena, and atrophic 
changes.  Id. 






The amended criteria provide a 10 percent evaluation for 
allergic or vasomotor rhinitis when manifested by greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side, without polyps.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (1998).  Allergic rhinitis 
manifested by polyps warrants an evaluation of 30 percent.  
Id.


Analysis

The Board finds that the veteran has presented a well-
grounded claim for an initial rating in excess of 10 percent 
for his allergic rhinitis within the meaning of 38 U.S.C.A. § 
5107(a); Shipwash, supra.  The Board is also satisfied that 
all relevant facts have been properly developed.  The record 
contains a general VA examination performed in April 1993, an 
April 1996 VA examination of the sinuses, and a May 1996 CAT 
scan of the sinuses.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

In the case at hand, the Board finds that an evaluation in 
excess of 10 percent is not warranted for allergic rhinitis 
pursuant to the old or the revised criteria.  The probative 
evidence shows that the veteran's allergic rhinitis is 
manifested by symptoms of chronic sneezing, watery 
rhinorrhea, pruritus, and lacrimation of the eyes, and 
obstruction of the right turbinate.  The May 1996 VA CAT scan 
report shows clinical findings of marked hypertrophy at the 
mucosa around the inferior middle nasal turbinates on the 
right and some mucosal thickening in the ethmoid air cells.  

The probative medical evidence does not show that the veteran 
has moderate crusting and ozena for a 30 percent evaluation 
under the old criteria for chronic atrophic rhinitis.  



The probative medical evidence also does not show that the 
veteran has nasal polyps to warrant a 30 percent evaluation 
under the amended criteria for allergic rhinitis.  

Following a review of the entire record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim.  Gilbert, supra.  Accordingly, the Board 
finds that the criteria have not been met for an initial 
evaluation greater than 10 percent for allergic rhinitis.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7806.

As the Board has noted, this case involves an appeal as to 
the initial rating of the appellant's rhinitis, rather than 
an increased rating claim where entitlement to compensation 
had been previously established.  Fenderson.  In view of the 
fact that the Board has denied entitlement to an initial 
evaluation in excess of 10 percent for rhinitis, assignment 
of staged ratings is not applicable to the veteran's appeal.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for strained arch of the 
right foot, a right knee disorder, and a neck disorder, the 
appeal is denied.

Entitlement to service connection for varicocele and 
epididymitis is denied as a matter of law.

Entitlement to an initial compensable evaluation for herpes 
simplex virus infection is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for pseudofolliculitis barbae, keloids under the chin, and 
alopecia areata of the scalp is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for rhinitis is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

